In March 2001, the plaintiff commenced an action against the defendant Roosevelt Union Free School District and its various officials (hereinafter collectively the District). That case is pending. In April 2007, the plaintiff commenced the instant action, alleging virtually the same claims as in the 2001 action. The Supreme Court properly granted the District’s motion to dismiss the complaint insofar as asserted against it because “there is another action pending between the same parties for the same cause of action” (CPLR 3211 [a] [4]). Fisher, J.P, Angiolillo, Eng and Lott, JJ., concur.